Exhibit 99 FOR RELEASE 6:00 PM EDT, THURSDAY, JULY 26, 2007 Contact:Robert S. Tissue, Sr. Vice President & CFO Telephone:(304) 530-0552 Email:rtissue@SummitFGI.com SUMMIT FINANCIAL GROUP REPORTS SECOND QUARTER 2007 EARNINGS EPS from Continuing Operations Grows 22.2 Percent MOOREFIELD, W.Va.July 26, 2007Summit Financial Group, Inc. (NASDAQ: SMMF) today reported second quarter 2007 net income of its consolidated operations and its continuing operations which excludes from income substantially all business activities of Summit Mortgage, its residential mortgage loan origination unit, which ceased operations in January 2007. Income from continuing operations for second quarter 2007 was $3.2 million, or $0.44 per diluted share, up 21.6 percent and 22.2 percent, respectively, compared with $2.6 million, or $0.36 per diluted share, reported for the prior-year period.Consolidated net income was $3.0 million, or $0.42 per diluted share, compared with $2.6 million, or $0.37 per diluted share reported for the second quarter of 2006.Second quarter 2007 results reflect solid asset growth, stable operating expenses, and a slight improvement in the net interest margin.For the second quarter of 2007, the returns on average shareholders' equity and average assets from continuing operations were 14.96 percent and 1.00 percent, respectively, compared with prior-year ratios of 13.32 percent and 0.89 percent. For the six months ended June 30, 2007, income from continuing operations was $5.9 million, or $0.83 per diluted share, up 14.8 percent and 15.3 percent, respectively, compared with $5.2 million, or $0.72 per diluted share, reported for the prior-year period. Consolidated net income for the first half of 2007 was $5.6 million, or $0.79 per diluted share, compared with $5.6 million, or $0.78 per diluted share reported for the 2006 six-month period.For the first six months of 2007, the returns on average shareholders' equity and average assets from continuing operations were 14.28 percent and 0.95 percent, respectively, compared with prior-year ratios of 13.60 percent and 0.91 percent. H. Charles Maddy, III, president and chief executive officer, commented,“Second quarter results demonstrate the strength of our community banking franchise.Our success in maintaining loan growth despite a slowdown in construction and development lending shows our ability to react to market dynamics, as reflected in our higher levels of commercial and commercial real estate loans this quarter.Further, our net interest margin and our return on equity (from continuing operations) have remained remarkably steady throughout this very challenging period.We look forward to concentrating our energies and our capital to expand our market share in some of the best markets in the country, including the new markets in Northern Virginia and Montgomery County, Marylandthat we plan to enter when we complete our acquisition of Greater Atlantic Financial Corp. in the fourth quarter of this year.” For the second quarter of 2007, total revenue increased 7.6 percent to $10.5 million compared with $9.8 million for the year-earlier quarter.Net interest income was $9.3 million compared with $8.7 million in the prior-year first quarter, an increase of 8.0 percent.The increase reflected 9.5 percent growth in average earning assets, partially offset by a 10 basis point decline in the net interest margin to 3.22 percent.Non-interest income, which consists of insurance commissions and service fees, was $1.2 million for the current quarter, an increase of $44,000 or 4.0 percent from the prior-year quarter. Non-interest income accounted for 11.0 percent of total revenue, in line with its contribution in previous quarters. Summit’s operating expenses remain exceptionally well controlled; second quarter 2007 non-interest expense was $5.7 million, up a nominal 0.8 percent from the year-ago quarter, and up 1.2 percent from the prior quarter.Reflecting the combination of growing revenue and stable expenses, the efficiency ratio (for continuing operations) improved to 51.47 percent compared with 54.33 percent for the prior-year quarter. At June 30, 2007, nonperforming assets were $8.2 million, or 0.64 percent of total assets, compared with $4.5 million, or 0.36 percent for the linked quarter and $1.3 million, or 0.11 percent for the year-ago quarter.Relationships with three developers comprise in excess of 50 percent of total nonperforming assets.Each of these loans is well-collateralized and adequate reserves are in place.For the current quarter, the Company had net charge-offs of $96,000, or an annualized 0.04 percent of average loans, compared with $119,000, or an annualized 0.05 percent for the linked quarter, and $135,000, or 0.06 percent annualized for the year earlier period. At June 30, 2007, loan loss reserves were 0.91 percent of loans outstanding. Assets at June 30, 2007 were $1.28 billion, an increase of $100.1 million, or 8.5 percent over the last twelve months. Loans, net of unearned income, were $949.2 million at period end, up $83.0 million, or 9.6 percent, year-over-year.Commercial real estate was the largest contributor to loan growth, up $58.2 million, or 19.6 percent over the past twelve months.Commercial real estate remains the largest component of Summit’s loan portfolio at 37.0 percent of total loans, with residential mortgages accounting for an additional 29.6 percent.Construction and development loans, the third largest component of the portfolio, increased $16.7 million year over year, but experienced a significant reduction from the first quarter of 2007, declining $21.7 million, or 9.8 percent. Deposits at June 30, 2007 were $850.4 million, an increase of $88.8 million, or 11.7 percent from the $761.6 million reported for the prior-year quarter.However, compared with the linked quarter, deposits decreased $26.8 million, or 3.1 percent, reflecting a $30.0 million reduction in brokered time deposits.Retail deposits totaled $626.6 million at quarter end, and accounted for 73.7 percent of total deposits, with non-interest bearing deposits growing $3.7 million, or 6.1 percent, compared with the linked quarter. Shareholders' equity at June 30, 2007 was $83.1 million, an increase of 8.5 percent over the last twelve months. Common shares outstanding totaled 7,084,980at year-end. ABOUT THE COMPANY Summit Financial Group, Inc., a financial holding company with total assets of $1.28 billion, operates fifteen banking locations through its wholly-owned community bank, Summit Community Bank, headquartered in Moorefield, West Virginia. Summit also operates Summit Insurance Services, LLC headquartered in Moorefield, West Virginia. FORWARD-LOOKING STATEMENTS This press release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Act of 1995) that are based on current expectations that involve a number of risks and uncertainties.Words such as “expects”, “anticipates”, “believes”, “estimates” and other similar expressions or future or conditional verbs such as “will”, “should”, “would” and “could” are intended to identify such forward-looking statements. Although we believe the expectations reflected in such forward-looking statements are reasonable, actual results may differ materially.Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking laws and regulations; changes in tax laws; the impact of technological advances; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; and changes in the national and local economy.We undertake no obligation to revise these statements following the date of this press release. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q2 2007 vs Q2 2006 For the Quarter Ended Percent Dollars in thousands 6/30/07 6/30/06 Change Condensed Statements of Income Interest income Loans, including fees $ 19,079 $ 16,609 14.9 % Securities 3,263 2,787 17.1 % Other 27 13 107.7 % Total interest income 22,369 19,409 15.3 % Interest expense Deposits 8,882 6,408 38.6 % Borrowings 4,140 4,348 -4.8 % Total interest expense 13,022 10,756 21.1 % Net interest income 9,347 8,653 8.0 % Provision for loan losses 390 330 18.2 % Net interest income after provision for loan losses 8,957 8,323 7.6 % Noninterest income Insurance commissions 209 247 -15.4 % Service fee income 735 726 1.2 % Securities gains (losses) - - - Other income 209 136 53.7 % Total noninterest income 1,153 1,109 4.0 % Noninterest expense Salaries and employee benefits 3,238 3,049 6.2 % Net occupancy expense 408 390 4.6 % Equipment expense 493 496 -0.6 % Professional fees 193 245 -21.2 % Other expenses 1,386 1,492 -7.1 % Total noninterest expense 5,718 5,672 0.8 % Income from continuing operations before income taxes 4,392 3,760 16.8 % Income taxes 1,240 1,167 6.3 % Income from continuing operations 3,152 2,593 21.6 % Discontinued operations Exit costs and impairment of long-lived assets 43 - n/a Operating income (loss) (227 ) 74 -406.8 % Income (loss) from discontinued operations before income taxes (184 ) 74 -348.6 % Income taxes (66 ) 33 -300.0 % Income (loss) from discontinued operations (118 ) 41 -387.8 % Net Income $ 3,034 $ 2,634 15.2 % SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q2 2007 vs Q2 2006 For the Quarter Ended Percent 6/30/2007 6/30/2006 Change Per Share Data Earnings per share from continuing operations Basic $ 0.45 $ 0.36 25.0 % Diluted $ 0.44 $ 0.36 22.2 % Earnings per share from discontinued operations Basic $ (0.02 ) $ 0.01 -300.0 % Diluted $ (0.02 ) $ 0.01 -300.0 % Earnings per share Basic $ 0.43 $ 0.37 16.2 % Diluted $ 0.42 $ 0.37 13.5 % Average shares outstanding Basic 7,084,980 7,135,107 -0.7 % Diluted 7,148,241 7,189,644 -0.6 % Performance Ratios Return on average equity 14.40 % 13.53 % 6.4 % Return on average equity - continuing operations 14.96 % 13.32 % 12.3 % Return on average assets 0.96 % 0.91 % 5.5 % Return on average assets - continuing operations 1.00 % 0.89 % 12.4 % Net interest margin 3.22 % 3.32 % -3.0 % Efficiency ratio (A) 53.71 % 70.69 % -24.0 % Efficiency ratio - continuing operations (A) 51.47 % 54.33 % -5.3 % NOTE:(A)
